      Case 3:21-mj-01067-MCR Document 2 Filed 02/11/21 Page 1 of 1 PageID 14




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

vs.                                                  CASE NO. 3:21-mj-1067-MCR

ADAM AVERY HONEYCUTT
                                       /

                                                        Defense Atty.: LEE LOCKETT
                                                       AUSA: LAURA COFER TAYLOR

 JUDGE:             Monte C. Richardson    DATE AND TIME            February 11, 2021
                    U.S. Magistrate                                2:37 PM – 3:03 PM
                    Judge                                               26 MINUTES
 DEPUTY CLERK:      Sharon Spaulding       TAPE/REPORTER         Digital

 INTERPRETER        None Required          PRETRIAL/PROBATION    DANIEL DUMPIT



                               CLERK’S MINUTES

PROCEEDINGS: INITIAL APPEARANCE – RULE 5

Defendant arrested on probable cause on February 11, 2021 by the FBI.

Oral Notice of appearance entered on behalf of Defendant by Lee Lockett, Esq. who
appeared by telephone.

Defendant advised of rights, charges, penalties and special assessment.

Government moved for temporary detention and request for continuance of
detention hearing until February 11, 2021 is GRANTED.

Detention set before Judge Monte C. Richardson on February 16, 2021 at 11:00 am.
Defendant ordered detained pending his detention hearing.
